Citation Nr: 9927559	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  93-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to Department of Veterans Affairs benefits based 
on permanent incapacity for self-support prior to age 18.  








ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from March 1947 until his 
death in May 1953.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in December 1994, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant, the veteran's son, was born on October [redacted], 
1952, and is unmarried.  

3.  The appellant has had paranoid schizophrenia for many 
years.  

4.  The appellant was not mentally or physically incapable of 
self-support on a permanent basis before reaching the age of 
18.  



CONCLUSION OF LAW

The appellant, the veteran's son, is not entitled to 
recognition as a "child" of the veteran for purposes of 
entitlement to VA benefits.  38 U.S.C.A. § 101(4) (West 
1991); 38 C.F.R. §§ 3.315(a), 3.356, 3.57(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to recognition as the "child" of the 
veteran for purposes of entitlement to VA benefits is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the appellant is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Controlling Laws and Regulations

For purposes of entitlement to VA benefits, the term 
"child" includes a person who is unmarried and who, before 
attaining the age of 18 years, became permanently incapable 
of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  
A child of a veteran may be considered a "child" after age 
18 for purposes of benefits under title 38, United States 
Code (except for purposes of Chapter 19 and Section 8502(b) 
of title 38), if found by a rating determination to have 
become, prior to age 18, permanently incapable of self-
support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.315(a).  



Under the provisions of 38 C.F.R. § 3.356:  

(a) A child must be shown to be permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years.  

(b) Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self-
support through his own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling.  The principal factors for consideration 
are:  

(1) The fact that a claimant is earning his or her 
own support is prima facie evidence that he or she is 
not incapable of self-support.  Incapacity for self-
support will not be considered to exist when the child 
by his or her own efforts is provided with sufficient 
income for his or her reasonable support.  

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date 
of attaining the age of 18 years may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition 
was such that he or she was employed, provided the cause 
of incapacity is the same as that upon which the 
original determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability 
should not be considered as rebutting permanent 
incapability of self-support otherwise established.  

(3) It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or 
may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home 
and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of 
the child either prior to the delimiting age or 
thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it 
was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.  

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.  

Analysis

The record shows that the veteran, the appellant's father, 
died in May 1953 as a result of an accidental drowning while 
on active duty.  Service connection for the cause of the 
veteran's death was granted by a rating decision dated in 
September 1953.  

The record further establishes that the appellant was born on 
October [redacted], 1952, and that he thus attained the age of 
18 on October [redacted], 1970.  He is unmarried.  The veteran 
has suffered from paranoid schizophrenia for many years, for 
which he has been treated as an inpatient and outpatient at Saint 
Elizabeths Hospital in Washington, D.C.  There is no question 
that the appellant's psychiatric illness is totally disabling 
and permanent in nature.  The medical evidence to this effect 
is definitive.  Indeed, the veteran has been maintained for 
years on anti-psychotic medication, including Thorazine, to 
such an extent that by 1988, he was diagnosed on Axis III 
with tardive dyskinesia and dystonia.  During the pendency of 
this appeal, the veteran often failed to report for scheduled 
VA examinations because he was an inpatient at Saint 
Elizabeths, where his diagnosis has been unchanged since 
1971.  

The issue in this case, however, is whether the veteran was 
permanently incapable of self-support prior to reaching the 
age of 18 in October 1970.  The evidence that he was is 
lacking.  The record shows that the appellant was initially 
admitted to Saint Elizabeths Hospital in August 1971 by court 
order on a charge of indecent exposure.  It was reported that 
he had a fairly extensive history of arrests and of truancy 
in school "but no further stigmata of antisocial 
personality."  He was psychotic when he came to the 
hospital.  Following a work-up, a diagnosis of paranoid 
schizophrenia was entered.  He was discharged from the 
hospital in September 1971.  It was remarked that there were 
many sociopathic features to the appellant and that, were it 
not for his having had a florid psychotic episode, another 
diagnosis such as paraphrenia might have been appropriate.  
Despite the diagnosis of paranoid schizophrenia, the 
appellant was found competent to stand trial.  The 
appellant's IQ on testing during his hospitalization was 100.  

The appellant's record, furnished by the Metropolitan Police 
Department of the District of Columbia, shows that his first 
arrest was on his 18th birthday and that his record included 
a number of later offenses extending until April 1974.  He 
was admitted to Saint Elizabeths for the second time in May 
1974, pursuant to a court order pending a charge of grand 
larceny (unauthorized use of a motor vehicle) and was 
initially found incompetent to stand trial.  It was also the 
opinion of the treating staff that he was suffering from 
paranoid schizophrenia when he committed the larceny in April 
1974, and he was subsequently found not guilty of the offense 
by reason of insanity.  He was then transferred to the 
Division of Forensic Programs at Saint Elizabeths in 
September 1974.  The record shows that he received 
conditional releases from the hospital, beginning in 1975, 
but that a pattern ensued of improvement followed by 
decompensation after he went off his medications.  In 
February 1997, the appellant's mother informed the VA Medical 
Center in Washington that the appellant would be unable to 
report for a VA examination because he was then an inpatient 
at Saint Elizabeths.  

The evidence of record prior October 1970, however, is much 
sparser and does not show entitlement to the claimed benefit.  
A number of attempts by the RO to obtain pertinent 
documentary evidence pursuant to the December 1994 remand 
failed.  The National Personnel Records Center notified the 
RO in January 1999, for example, that all records of 
dependents' educational assistance (DEA) for the appellant 
had been destroyed.  The reports furnished by the Social 
Security Administration in March 1999 essentially replicate 
those already of record, although some clinical records 
fleshing out those already on file were received.  The Board 
finds that the RO complied with the instructions contained in 
the remand to the extent possible and that no prejudice 
accrues to the appellant from the actions of the RO.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appellant's mother in November 1990 indicated that the 
appellant had had a mental condition since his youth and had 
had a nervous breakdown prior to his 18th birthday.  The 
appellant indicated at that time that he was receiving Social 
Security disability payments.  The July 1974 report of an 
Initial Social Service Interview at Saint Elizabeths 
indicates, moreover, that the appellant was enuretic until 
about the age of 16 or 17.  It is significant, however, that 
the same report states that the appellant had no psychiatric 
history prior to his first admission to Saint Elizabeths in 
1971.  The report also indicates that the appellant sustained 
a concussion following a bicycle accident when he was 12 and 
that his mother said he was "dense" and had memory 
impairment following the accident.  However, he reportedly 
was hospitalized for only one night following the accident.  
His mother also reported that after about the age of five and 
a half, the appellant developed a rather violent temper that 
would flare up periodically.  She said that on one occasion 
in the sixth grade, she was called to school because the 
school authorities had difficulty restraining the appellant.  
However, the record also indicates that he did all right in 
school until his junior and senior years in high school, when 
he increasingly did not attend school.  In about the 10th 
grade, he dropped out of school but returned off and on for 
the 10th and 11th grades.  The record indicates that by the 
time he was 18, the appellant was still in high school.  
However, in January 1972, he obtained his general equivalency 
diploma (GED) and continued college orientation until June 
1972.  A School Attendance Report (VA Form 21-674b), dated in 
September 1972, states that the appellant "was a 
conscientious student.  He was extremely consistent in 
attendance and we feel that he is now qualified for Federal 
City College."  It was reported at that time that the 
appellant was on the rolls of Federal City College in 
Washington, D.C.  

The record indicates that the appellant's mother at times 
thought that he needed some psychiatric attention because of 
his enuresis and violent temper as a child.  Although the 
appellant might have benefited from psychiatric treatment as 
a child, that is not the same as finding that he was 
permanently incapable of self-support prior to his 18th 
birthday.  Rather, the evidence demonstrates that while he 
had some difficulties prior to his 18th birthday, he was 
nevertheless able to pursue his studies conscientiously 
enough to obtain his GED and to be regarded as ready for 
college.  His descent into a disabling psychosis is not shown 
until August 1971, when his admission was triggered by a 
specific event suggestive of an acute psychotic episode.  The 
fact that his course thereafter represented a general 
decompensation as a result of his schizophrenic illness is 
undoubtedly sad, but it does not show that his problems were 
so severe prior to reaching age 18 that he was permanently 
incapable of self-support by that time.  The only competent 
medical evidence of record indicates that he suffered an 
acute psychotic breakdown following his 18th birthday and not 
before.  Neither the appellant nor his mother is competent 
under the law to render a diagnosis or to gauge the extent of 
disability from mental or physical disorders, as this 
requires medical expertise.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board thus finds that the preponderance of the evidence 
is against the claim of entitlement to VA benefits based on a 
finding of permanent incapacity for self-support prior to age 
18.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  It follows that the appellant's claim 
must be denied.  


ORDER

Entitlement to VA benefits based on permanent incapacity for 
self-support prior to age 18 is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

